Citation Nr: 0945728	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-23 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
 in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In February 2009, the Board remanded the appeal for 
additional development.


FINDINGS OF FACT

1.  Bilateral hearing loss is not related to a disease or 
injury in service; and sensorineural hearing loss did not 
manifest itself to a compensable degree in the first post-
service year. 

2.  Tinnitus is not related to a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service; sensorineural hearing loss may not be 
presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Next, the Board finds that letters dated in August 2004, 
April 2006, and February 2009 provided the Veteran with 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing 
disability ratings and effective dates as required by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the 
Veteran was not provided adequate notice prior to the initial 
adjudication of his claims in the May 2005 rating decision, 
providing him with that notice in the above letters followed 
by a readjudication of the claims in the October 2009 
supplemental statement of the case "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Moreover, even if the above letters did not provided adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that this 
notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person 
could be expected to understand what was needed to 
substantiate the claims after reading the above letters as 
well as the May 2005 rating decision, June 2006 statement of 
the case, and the October 2009 supplemental statement of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  
Furthermore, the Board finds that there can be no prejudice 
to the Veteran due to a lack of adequate 38 U.S.C.A. 
§ 5103(a) notice where, as here, none has been specifically 
alleged.  Id.

As to the duty to assist, the Board finds that VA has secured 
all available and identified pertinent evidence and conducted 
all appropriate development.  Specifically, the record shows 
that VA has obtained and associated with the claim's file all 
available and identified in-service and post-service 
treatment records.  As to VA's duty to obtain a medical 
opinion, the Board finds that the April 2005 and May 2009 VA 
examinations which was held for the express purpose of 
obtaining opinions as to the origins of the Veteran's 
bilateral hearing loss and tinnitus are adequate for the 
Board to adjudicate the claims because they were provided 
after a review of the record on appeal and an examination of 
the claimant and opinions as to the origins of his bilateral 
hearing loss and tinnitus were provided which opinions were 
supported by citation to relevant evidence found in the 
record.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); McLendon v. Nicholson, 20 Vet. 
App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to his military service which included having to 
work on aircraft hydraulic systems while on the flight line.  
It is also requested that the veteran be afforded the benefit 
of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disorders, 
including sensor neural hearing loss, will be presumed to 
have been incurred in service if it was manifested to a 
compensable degree within the first year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the 
Veteran's occupational specialty was aviation structural 
mechanic.  Moreover, the Board finds that he is both 
competent and credible to report on the fact that he was 
exposed to aircraft noise while on active duty.  Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, the Board 
will concede that he was exposed to loud noise while on 
active duty.  

Next, the Board notes that service treatment records, 
including the February 1966 separation examination, document 
the Veteran having elevated auditory thresholds on occasion.  
See audiological examination dated in November 1961 as well 
as audiological examination graphs dated in March 1962, March 
1963, and June 1963.  Moreover, these records also appear to 
show that the Veteran, at least as to his left ear, had 
hearing loss as defined by 38 C.F.R. § 3.385.  

However, service treatment records, from June 1963 onward, 
including the February 1966 separation examination, are 
negative for complaints, diagnoses, or treatment for 
tinnitus.  Further, the February 1966 separation examination 
does not establish hearing loss in either ear, by VA 
standards.  There is no evidence of compensable hearing loss 
within the first post-service year.  Moreover, the record is 
negative for a medical opinion evidence linking current 
bilateral hearing loss or tinnitus to his military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In fact, 
the April 2005 and May 2009 VA examiners opined, after a 
review of the record on appeal and an examination of the 
claimant, that they were not related to his military service.  
These opinions are not contradicted by any other medical 
opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991) (VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).

As to the Veteran and his representative's claims that the 
appellant's bilateral hearing loss was caused by his in-
service noise exposure working on the flight line, the Board 
notes that lay persons are generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998); citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay testimony is competent, however, 
to establish the presence of observable symptomatology and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Charles, supra.  

In this regard, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  However, the Board finds that 
hearing loss is not such a condition.  Jandreau, supra; 
Buchanan, supra; Charles, supra.  Therefore, because neither 
the Veteran nor his representative is competent to provide 
evidence as to a complex medical question, there opinions are 
not competent with regard to the etiology of the bilateral 
hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Moreover, the Board finds that the lay statements as 
to a nexus are outweighed by the opinions by the two VA 
examiners as well as the record which is negative for a post-
service diagnosis of hearing loss until almost 40 years after 
service.  Jandreau, supra; Buchanan, supra; Charles, supra.   

As to the Veteran and his representative's claims that the 
appellant's tinnitus was caused by his in-service noise 
exposure working on the flight line, as reported above, 
laypersons are generally not capable of opining on matters 
requiring medical knowledge.  Routen, supra; see also 
Bostain, supra.  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno, supra; Charles, supra.  

However, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  The Board finds that tinnitus, unlike 
bilateral hearing loss, is such a condition because it does 
not require special medical equipment to be diagnosed.  
Charles, supra.  In such cases however, the Board is within 
its province to weigh the lay statements and to make a 
credibility determination as to whether that evidence is 
sufficient to establish service connection due to service 
incurrence, a superimposed disease or injury creating 
additional disability, continuity of symptomatology, and/or a 
nexus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau, supra. 

As noted above, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with ringing in his 
ears since service.  See Jandreau, supra; Buchanan, supra; 
Charles, supra.   However, given the fact that service 
treatment records are negative for complaints, diagnoses, or 
treatment for tinnitus as well as the almost 40 year gap 
between the Veteran's 1966 separation from military service 
and first being diagnosed with tinnitus at the 2005 VA 
examination, the Board finds that the Veteran's assertion of 
tinnitus since service lacks credibility.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Thus, the 
Board places greater probative value on the VA medical 
opinions cited above which were only provided after a review 
of the record on appeal and an examination of the claimant.  
Evans, supra; also see Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).

Therefore, the Board finds that the left ear hearing loss 
seen in-service was temporary and/or transitory and played no 
role in the Veteran's developing bilaterally hearing loss and 
tinnitus almost 40 years after his 1966 separation from 
active duty.  Accordingly the Board finds that neither 
service connection for bilateral hearing loss or tinnitus is 
warranted because while the record includes both competent 
and credible evidence of in-service noise exposure and 
service treatment records appear to have documented left ear 
hearing loss, the weight of the competent and credible 
medical evidence is against finding a causal association or 
link between the post-service disorders and an established 
injury, disease, or event of service origin.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1966 and 
his first being diagnosed with bilateral hearing loss and 
tinnitus at the May 2005 VA examination to be compelling 
evidence against finding continuity.  Put another way, the 
almost for decade gap between the Veteran's discharge from 
active duty and the first evidence of the disorders weighs 
heavily against his claims.  See Maxson, supra; see also 
Mense, supra.

In this regard, the Board acknowledges, as it did above, that 
the Veteran's representative is competent to give evidence 
about what they see and the Veteran is competent to give 
evidence about what he sees and feels; for example, the 
Veteran is competent to report that he had problems with 
hearing people talk and with ringing in his ears since 
service.  See Jandreau, supra; Buchanan, supra; Charles, 
supra.  However, the Veteran and his representative's 
contention as to the claimant having a problem with bilateral 
hearing loss and tinnitus since service is contrary to what 
is found in the in-service and post-service medical records 
which is negative for evidence of hearing loss in either ear 
for almost 40 years after his 1966 separation from active 
duty, the service treatment records which are negative for 
complaints, diagnoses, or treatment for tinnitus, and the 
post-service medical records which is also negative for 
evidence of tinnitus for almost 40 years after his 1966 
separation from active duty.  In these circumstances, the 
Board gives more credence to the independent medical evidence 
of record, which is negative for complaints, diagnoses, or 
treatment for bilateral hearing loss and tinnitus for almost 
four decades following his separation from active duty, than 
the Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for bilateral hearing loss 
and tinnitus based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

Lastly, the Board finds that service connection is not 
warranted for bilateral hearing loss on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 because the record does not 
show the Veteran being diagnosed with a compensable level of 
sensor neural hearing loss in either ear in the first post-
service year. 

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


